Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 

Allowable Subject Matter

The following is an examiner’s statement of reasons for allowance: 

Claims 1 - 36 are pending.  
Claims 1, 13, 25 are allowed based on the following:

        The prior art of record considered individually or in combination, fails to fairly show or suggest wherein storing a set of supervision criteria in memory, such that the set of supervision criteria includes a threshold level of confidence, and wherein monitoring one or more messages within a conversation between a bot and a user of a client device in accordance with the set of supervision criteria, and wherein detecting that a bot prediction associated with the conversation fails to meet the threshold level of confidence associated with the set of supervision criteria, and wherein requesting input from an agent device, wherein the agent device provides classification input regarding the conversation, and wherein handing the conversation back to the bot in order to continue operation in accordance with the classification input, wherein the continued bot operation includes routing the conversation to one or more endpoint devices in accordance with the classification input, and updating a learning model based on the classification input, wherein the bot uses the updated learning model to make a next bot prediction, in addition to the other limitations in the specific manner as recited in claims 1 - 36.  
  
Claims 2 - 12 are allowed due to allowed base claim 1.  
Claims 14 - 24 are allowed due to allowed base claim 13.  
Claims 26 - 36 are allowed due to allowed base claim 25.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


/KYUNG H SHIN/                                                                                                                  7-6-2022Primary Examiner, Art Unit 2452